Citation Nr: 1117747	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for meniscectomy and ligament reconstruction of the right knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for arthritis of the right knee, rated as 10 percent disabling prior to November 1, 2004, and as 30 percent disabling after that date.  

3.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to April 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this claim in May 2008.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2007, the Veteran and his wife testified before the undersigned at the RO.  

While the appeal was pending, a December 2004 rating decision granted a 30 percent rating for the Veteran's right knee arthritis, effective November 1, 2004.   This was not a full grant of the benefits sought on appeal because the Veteran's claim for an increase leading to this appeal was filed in May 2004.  Therefore, the issues have been recharacterized as shown above.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The August 2004 rating decision also denied service connection for a low back disability, but this benefit was subsequently granted by rating decision in March 2010.  The issue of service connection for a low back disability is therefore no longer in appellate status. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's meniscectomy and ligament reconstruction of the right knee was manifested by removal of semilunar cartilage that is symptomatic.  

2.  For the appeal period prior to November 1, 2004, the Veteran's arthritis of the right knee was not manifested by ankylosis; limitation of flexion to 30 degrees, extension limited to 15 degrees; or by impairment of the tibia and fibula.

3.  For the appeal period from November 1, 2004, the Veteran's arthritis of the right knee is not manifested by ankylosis; flexion limited to 45 degrees or less; extension limited to 30 degrees; or by impairment of the tibia and fibula.  

4.  For the entire appeal period, the Veteran's right knee disability has resulted in instability slight in nature.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for meniscectomy and ligament reconstruction of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code (DC) 5259 (2010).

2.  The criteria for an evaluation in excess of 10 percent for the appeal period prior to November 1, 2004 and an evaluation in excess of 30 percent from that date for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DC 5003, 5256-5261 (2010).

3.  For the entire period on appeal, the criteria for a separate evaluation of 10 percent for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code (DC) 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2004.  

Additionally, in April 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to increased evaluations for the right knee disabilities, any questions as to the appropriate effective dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA medical records.  The evidence of record also contains reports of VA examinations dated in July 2004, November 2004, April 2005, and June 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a whole, the examination reports obtained are fully adequate and contain sufficient information to decide the issues on appeal.  In particular, the reports addressed the right knee range of motion, functional impairment, instability, and the Veteran's subjective complaints.  

The Veteran, and his representative, have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Legal Criteria

A September 1986 rating decision granted service connection for postoperative right knee injury with instability and arthritis, and assigned a 20 percent disability rating under Diagnostic Code 5010-5257, effective April 22, 1986.  The Veteran filed an increased rating claim in May 2004.  With regard to the Veteran's meniscectomy and ligament reconstruction of the right knee, the Veteran was assigned a 10 percent disability rating prior to August 31, 2004, a 100 percent disability rating from August 31, 2004 to October 31, 2004, and a 10 percent disability rating since November 1, 2004 under Diagnostic Code 5259.  With regard to the Veteran's arthritis of the right knee, the Veteran was assigned a 10 percent disability rating prior to November 1, 2004, a 30 percent disability rating from November 1, 2004 to April 17, 2006, a 100 percent disability rating from April 18, 2006 to June 30, 2006, and a 30 percent disability rating since July 1, 2006.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

In rating a service-connected knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Factual Background

VA outpatient treatment records dated in June 2003 reflect that the Veteran stated that, occasionally, his knee wanted to give way on him.  He had trace effusion.  He had zero to 120 degrees of motion.  His Lachman's was about a 1+.  He had +2 to 3 medial joint line crepitation and tenderness, +2 patellofemoral crepitation.  The Veteran was assessed with posttraumatic degenerative osteoarthritis of the right knee.  

VA outpatient treatment records dated in July 2003 reflect that the Veteran reported that the right knee got swollen occasionally and occasionally felt like it wanted to give out.  He had generalized tenderness and limitation of motion in his right knee.  He lacked about 3 degrees of extension.  He was able to flex to 110 degrees.  He had +3 patellofemoral crepitation and tenderness, +2 medial joint line crepitation.  Lachman was 1-2+.  The Veteran was assessed with degenerative osteoarthritis of the right knee, status post anterior cruciate ligament reconstruction.  

VA outpatient treatment records dated in November 2003 reflect that there was a trace of effusion in the right knee.  There was zero to 120 degrees of motion.  Lachman was about 2+, but he had a decent end point and had a +2 to 3 patellofemoral medial joint line crepitation and tenderness.  The Veteran was assessed with degenerative arthritis of the right knee.  

VA outpatient treatment records dated in March 2004 reflect that the Veteran reported some episodes of locking of his right knee, especially posteriorly and medially.  He had full extension and could flex to about 120 degrees.  He had +2 to +3 patellofemoral, 2 to 3 medial jointline crepitation and tenderness.  He was tender over his posterior medial scar.  His Lachman was about 3+.  The Veteran was assessed with degenerative osteoarthritis, right knee secondary to chronic instability.  

VA outpatient treatment records dated in June 2004 reflect that the Veteran had positive Tinel's over his posterior medial knee incision.  He had full extension and could flex to about 100.  

The Veteran underwent a VA examination in July 2004.  He reported ongoing pain, numbness, tingling, and a prickly feeling over the scar of the medial aspect of the knee.  

Upon physical examination, there were multiple incision scars located over the superolateral aspect of the distal femur and medial patellar incision, as well as several arthroscopy portal incisions, as well as a broad incision over the medial aspect of the right knee.  There was significant tenderness to palpation as well as tingling around the scar, as well as a positive Tinel's at the proximal aspect of the scar.  There was crepitus within the knee joint, with a range of motion from 10 degrees to 100 degrees.  There was no instability with anterior or posterior drawer; however the Veteran was significantly guarded and could not be examined appropriately.  There was a negative varus and valgus stress; however, the Veteran resisted physical examination.  There was severe tenderness over this scar, as well as in the posteromedial aspect area of the medial meniscus.  There was a negative patellar grind test.  There was no patellar laxity.  There was no evidence of effusion.  The examiner diagnosed multiple knee complaints of the right knee, as well as pain at the medial scar.  The examiner noted that the Veteran had ongoing problems with instability as well as causing him pain within the right knee.  Limitation of range of motion as well as decompensation within the quadriceps muscle was likely the major factor for the Veteran's functional limitation, contributing to his fatigue, weakness, and lack of endurance.  The examiner noted that the Veteran likely had injury to the saphenous nerve in the medial aspect of the right knee, and/or possible neuroma formation within the scar.  The examiner noted that this caused severe pain with palpation; however, it did not appear to be a functional limitation.  

VA outpatient treatment records dated on August 30, 2004 reflect that the Veteran had popping and clicking in his right knee, and something was popping out from the suprapatellar pouch.  The Veteran had trace effusion, generalized crepitation and tenderness.  The Veteran was assessed with degenerative arthritis of the right knee with loose body.  

VA outpatient treatment records dated on August 31, 2004 reflect that the Veteran underwent arthroscopy of the right knee with removal of loose body.  

VA outpatient treatment records dated in September 2004 reflect that the Veteran had moderate effusion.  There was tenderness over the incision sites which were healing well.  Range of motion was zero to 100 degrees with pain.  There was tenderness at the medial knee old incision.  The right knee was grossly stable and neurological was grossly intact.  The Veteran was assessed with status post arthroscopy of the right knee and degenerative joint disease of the right knee.  

VA outpatient treatment records dated in October 2004 reflect that the Veteran complained of stability problems.  There was mild swelling, as well as tenderness along the medial joint line and old incision.  

The Veteran underwent another VA examination in November 2004.  He reported constant pain, especially on standing, walking, sitting, and even at night.  He stated that the knee felt weak, gave out, and locked several times a day.  He reported that he was unable to walk over 100 yards.  He stated that he could only walk 10 to 15 yards when he was tired, and the pain was more severe.  He reported that pain was usually 5 out of 10.  He stated that he was not able to work for the previous 7 years.  

Upon physical examination, the Veteran walked with a limp favoring the right side.  He was unable to toe-heel walk or to squat.  There was severe retropatellar crepitation on the right.  There was moderate effusion on the right knee and tenderness on compression of the patella.  There was no instability, or McMurray sign.  Lachman was stable.  He was unable to sustain extension of the leg against strong resistance.  Active extension was to negative 15 degrees.  Passive extension was to negative 10 degrees.  Active flexion was to 90 degrees.  Passive flexion was to 100 degrees.  Range of motion of the right knee was additionally limited by pain and lack of endurance by 10 degrees of extension and 15 degrees of flexion.  There was a three quarter inch circumferential atrophy of the right quadriceps, measuring 2 inches above the superior patellar pole.  X-rays revealed tricompartmental degenerative changes with marked narrowing of the medial compartment, osteophytosis, and narrowing of the patellofemoral joint.  There were 3 metal screws in place from the anterior cruciate ligament (ACL) reconstructions.  The examiner diagnosed degenerative joint disease of the right knee, chondromalacia patella, and status post multiple reconstructions of the right knee ACL.  

VA outpatient treatment records dated in February 2005 reflect that the Veteran was assessed with degenerative joint disease of the right knee and neuroma right medial knee.  

VA outpatient treatment records dated in April 2005 reflect that the Veteran had moderate resolving ecchymosis of the medial joint area.  There was mild swelling of the right knee.  Range of motion was zero to 115 degrees with pain and moderate crepitation.  The right knee was grossly stable but extremely guarded.  The Veteran was assessed with degenerative joint disease of the right knee with loose body, as well as status post right ACL repair.  

The Veteran underwent another VA examination in April 2005.  He reported right knee instability, particularly with turning or pivoting type of activities.  He stated that the pain was a major limiting factor to his knee causing him significant discomfort particularly when going from a stationary to a mobile position.  He reported that he had flare-ups of the right knee pain of approximately six to seven times per month describing them as significantly uncomfortable with pain, significant swelling and random episodes of giving way.  

Upon physical examination, the Veteran was able to obtain full extension and flexion to approximately 100 degrees.  He described a painful arc of motion with the last 5 degrees of full extension and with flexion from approximately 70 to 100 degrees.  The knee was stable to varus-valgus stress.  Lachman was at a 1+ and posterior drawer testing was negative.  There was no significant effusion about the right knee.  Patellar grind test was positive.  Strength testing of the quadriceps and hamstrings demonstrated 4 out of 5 strength when compared to the contralateral side.  The examiner diagnosed right knee pain with a history of multiple right knee surgeries and ACL reconstructions and evidence for degenerative changes and complaints of instability.  

VA outpatient treatment records dated in September 2005 reflect that the Veteran reported that the right knee "goes out on me and locks out on me."  He stated that this had been more persistent.  The quad muscle was somewhat atrophied compared to the left.  Range of motion was zero to 89 degrees with pain.  There was moderate crepitation and pop with McMurray's.  "Lockman's" [sic] was 1+.  The right knee was largely stable.  Moderate grinding was noted.  The Veteran was assessed with end stage degenerative joint disease of the right knee.  

VA outpatient treatment records dated in October 2005 reflect that there was mild right knee joint effusion.  Tenderness with palpation at the incision site continued.  Range of motion was zero to 90 degrees with pain.  There was tenderness at the medial old incision.  The right knee was grossly stable and neurological was grossly intact otherwise.  The Veteran was assessed with right knee degenerative joint disease with laxity.  

VA outpatient treatment records dated in April 2006 reflect that the Veteran underwent arthroscopy with debridement of the right knee.  

VA outpatient treatment records dated in May 2006 reflect that right knee range of motion was 10 to 100 degrees with moderate crepitation.  

VA outpatient treatment records dated in June 2006 reflect that there was no right knee effusion.  Range of motion was 5 to 110 degrees.  The knee was stable laterally and medially.  

VA outpatient treatment records dated in July 2006 reflect that range of motion was 10 to 110 degrees.  The Veteran had pain all over the joint line.  There was no effusion.  

VA outpatient treatment records dated in September 2006 reflect that there was right knee trace effusion.  Range of motion was zero to 110 degrees.  There was general crepitation and tenderness.  Lachman's was positive.  

At the March 2007 Board hearing, the Veteran reported that he had 45 degrees of extension and 15 degrees of flexion.  

VA outpatient treatment records dated in March 2007 reflect that there was positive effusion.  Range of motion was 5 to 85 degrees.  Medial joint line was positive, patellofemoral was positive, Lachman's was negative, and collateral ligament was stable.  

VA outpatient treatment records dated in September 2007 reflect that there was positive right knee effusion.  Range of motion was negative 10 degrees to 90 degrees.  Medial joint line was positive, patellofemoral was positive, Lachman's was positive, and collateral ligament was ok.  

VA outpatient treatment records dated in February 2008 reflect that there was effusion, with range of motion from 5 to 85 degrees.  The knee was stable. 

VA outpatient treatment records dated in May 2008 reflect that the Veteran complained of knee stiffness and swelling with activity.  There was trace effusion, with range of motion from 3 to 70 degrees.  The knee was stable. 

The Veteran underwent another VA examination in June 2008.  The Veteran denied constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He stated that the functional limitations on standing were that the Veteran was able to stand for 15 to 30 minutes.  He reported that the functional limitations on walking were that the Veteran was able to walk one-quarter mile.  He denied deformity.  He stated that the right knee gave way.  He reported right knee instability and right knee pain.  He denied stiffness or weakness.  He denied episodes of dislocation or subluxation.  He denied locking episodes.  He reported that this condition did not affect motion of one or more joints.  He denied flare-ups of joint disease and inflammation.  

Upon physical examination, the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing.  Active flexion was zero to 80 degrees, with pain beginning at 70 degrees and ending at 80 degrees.  Passive flexion was zero to 95 degrees, with pain beginning at 70 degrees and ending at 95 degrees.  There was no additional loss of motion on repetitive use.  There was no inflammatory arthritis or joint ankylosis.  There was right knee tenderness, painful movement, and guarding of movement.  There were no bumps consistent with Osgood-Schlatters disease.  There was no crepitation.  There was no mass behind the knee, clicks or snaps, grinding, instability, or patellar abnormality.  There was meniscus abnormality.  Meniscus was not surgically absent.  There was no effusion, dislocation, or locking.  McMurray's test was positive.  There was weakly positive McMurray's, but the exam was difficult due to overall guarding.  The examiner diagnosed right knee degenerative joint disease; post-surgical residuals.  The examiner noted that the knee had limited motion and feelings of instability, although no objective instability was appreciated on examination.  The right knee disability had no effects on sports or feeding, mild effects on toileting and grooming, moderate effects on chores, shopping, recreation, traveling, bathing, and dressing, and the right knee prevented exercise.  The Veteran stated that he has been unemployed for 5 to 10 years.  He reported that he was unable to work due to knee and back disabilities.  


Analysis

Prior to November 1, 2004

During this time period, the Veteran had two 10 percent ratings in effect.  

The Veteran's meniscectomy and ligament reconstruction of the right knee, status post injury, was rated at 10 percent under Diagnostic Code (DC) 5259.  Initially, the Board notes that a 10 percent rating is the highest disability rating provided by DC 5259.  Therefore, no higher rating can be assigned.

The other 10 percent rating is for arthritis with limitation of motion or painful motion.  That rating was assigned in 2000 based on painful motion.  The Veteran clearly continues to experience painful knee motion.  He also has limitation of extension to 10 degrees, so the 10 percent rating in effect for arthritis with limited or painful motion is warranted.

In order to receive a higher rating under Codes 5260 or 5261, flexion would have to be limited to 30 degrees or extension would have to be limited to 15 degrees.  The record clearly shows that the Veteran does not suffer limitation of flexion or of extension to such a degree.  For example, at the July 2004 VA examination, range of motion from 10 degrees to 100 degrees.  Therefore, the Board is unable to find that a higher, 20 percent rating is warranted.  

The Board has considered whether separate ratings could be assigned for limitation of flexion and extension that would result in a higher combined rating.  See VAOPGCPREC 9-2004.  However, with flexion to 100 degrees, even a noncompensable rating would not be warranted under Diagnostic Code 5260.  So no separate rating is warranted.

From November 1, 2004

During this time period, the Veteran had 10 and 30 percent ratings in effect.  

The Veteran's meniscectomy and ligament reconstruction of the right knee, status post injury, continued to be rated at 10 percent under Diagnostic Code (DC) 5259.  Again, since a 10 percent rating is the highest disability rating provided by DC 5259, no higher rating can be assigned.

The 30 percent rating is for arthritis with limitation of motion.  That rating was assigned based on the November 2004 VA examination which showed extension was limited by 15 degrees, with an additional 10 degrees of motion lost due to pain and/or repetitive motion.  The RO combined these findings, assigning a 30 percent rating for extension limited to 20 degrees.  

The 2004 VA examination range of motion findings were, by far, the most limited motion shown throughout the appeal period.  In order to get a 40 percent rating under Diagnostic Code 5261, there would need to be a finding of extension limited to 30 degrees, but that is simply not shown here.  In fact, other than the 2004 VA examination, the medical records show limitation of extension of the Veteran's right knee to 10 degrees.  

30 percent is the highest rating available under Diagnostic Code 5260.

The Board has considered whether separate ratings could be assigned for limitation of flexion and extension that would result in a higher combined rating.  See VAOPGCPREC 9-2004.  However, flexion has been limited to no less than 70 degrees at any point, which is a noncompensable range of motion under Diagnostic Code 5260.  

The Board acknowledges the Veteran's reported 45 degrees of extension and 15 degrees of flexion at the March 2007 Board hearing.  The Veteran, as a lay person, is competent to report that he has noticed decreased mobility in his right knee throughout the years.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, there is nothing of record to indicate that the Veteran has the requisite medical knowledge and training to accurately assess the number of degrees of motion lost.  Thus, when weighing his statements against the clinical findings taken during an examination, the latter are found to have greater probative weight here.  

Separate Ratings

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

The medical evidence is inconsistent as to whether the Veteran has instability.  He certainly complains of it, but there are numerous references in the medical record to his knee being stable.  There are also references, however, to positive Lachman's test, which suggests some ligament instability is shown.  Instability of the knee is a separate symptom than the arthritis and painful or limited motion that the Veteran is currently compensated for.  Arguably, he could get a separate rating.  Resolving any doubt in his favor, the Board will grant a separate 10 percent rating for instability.  However, there is no persuasive evidence of recurrent moderate subluxation or lateral instability to warrant a rating in excess of 10 percent for the right knee.  In light of the numerous references to the right knee being stable, the Board cannot conclude that the severity of his instability rises to a moderate level.

Finally, the Board notes that the Veteran has received a separate disability 10 percent rating for right knee scars.  The Veteran has not expressed disagreement with this 10 percent disability rating.  

DeLuca

As previously noted, when evaluating musculoskeletal disabilities on the basis of limitation of motion, functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is to be considered in the determination of the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Board notes that the Veteran has reported pain in the right knee.  The Board finds that the present ratings take into consideration the Veteran's complaints of knee pain.  For example, the June 2008 VA examination findings reflect that active flexion was zero to 80 degrees, with pain beginning at 70 degrees and ending at 80 degrees.  Passive flexion was zero to 95 degrees, with pain beginning at 70 degrees and ending at 95 degrees.  Even considering his pain, his disability does not warrant a rating based on limitation of flexion.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for higher ratings.  See DeLuca, 8 Vet. App. at 204-07.  


Consideration of other Diagnostic Codes

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  However, Diagnostic Code 5256 does not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the right knee, and the Veteran does not appear to contend that his right knee is ankylosed.  It is clear from the ranges of motion demonstrated in June 2003, July 2003, November 2003, March 2004, June 2004, and July 2004 that the knee is not ankylosed.  Consequently, a higher or separate rating under Diagnostic Code 5256 is not warranted.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.  However, the Board finds that the 10 percent rating under DC 5259 already compensates the Veteran for removal of the semilunar cartilage.  Consequently, a higher or separate rating under Diagnostic Code 5258 is not warranted.  

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  However, neither the clinical findings nor the diagnostic studies on file suggest that the right knee disability involves impairment of the tibia and fibula, or that there otherwise is nonunion or malunion of the tibia or fibula.  Consequently, a higher or separate rating under Diagnostic Code 5262 is not warranted.

Extraschedular Consideration

The Board has considered whether referral of the case for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is warranted.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The criteria contemplate showing of, for example, pain (including the severity), and limitation of motion.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.  

In sum, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to increased evaluations for meniscectomy and ligament reconstruction of the right knee and arthritis of the right knee.  The benefits sought on appeal are therefore denied.


ORDER

Entitlement a rating in excess of 10 percent for meniscectomy and ligament reconstruction of the right knee is denied.  

Entitlement to a rating in excess of 10 percent disabling prior to November 1, 2004, and as 30 percent disabling after that date, for arthritis of the right knee, is denied.  

Entitlement to a rating of 10 percent disabling for arthritis of the right knee with instability is granted, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

The issue of a TDIU was raised by the evidence of record.  The Board notes that at the June 2008 VA examination, the Veteran reported that he was unable to work due to knee and back disabilities.  However at the March 2007 Board hearing, the Veteran stated that he had to leave his job at the Postal Service due to knee disabilities.  Because of this evidence suggesting unemployability, further development is warranted to ascertain whether the Veteran's knee disabilities render him unemployable.  This evidence of record that suggests the Veteran cannot work due to his service-connected disability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim). 

The United States Court of Appeals for Veterans Claims has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on the ability to work.  Friscia at 297, citing 
38 U.S.C.A. § 5107(a) (West 2002); See also 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty, 6 Vet. App. at 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the above, the Board finds that a current VA examination is necessary to ascertain whether the Veteran is unemployable due to occupational impairment of service-connected knee disabilities.


Accordingly, the case is REMANDED for the following actions:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for TDIU by sending the Veteran a VCAA letter on the issue of entitlement to a total rating based on unemployability due to service-connected disabilities.  

2.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected knee disabilities on employability.  The claims folder should be made available to the examiner.  The examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected knee disabilities.  The examination report should include a complete rationale for all opinions and conclusions reached.

3.  Thereafter, the case should be returned to the Board for appellate review.  After the development has been completed, adjudicate the claim for a TDIU.  If the benefits of entitlement to a TDIU remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


